Mr. Justice Dickey delivered the opinion of the Court: This judgment must be reversed. When a teacher is selected 'and employed, the contract is for the personal services of that teacher. The teacher can not fulfill the contract by hiring a substitute. A temporary absence of a short time, with the temporary substitution of another competent teacher, might not, under certain circumstances, constitute such a breach of contract as would authorize the employers to consider the contract at an end. The circumstances might be such that the teacher would be warranted in assuming the approval thereof, or the consent thereto by the employers, without any express consent. In this case, however, the teacher was requested by Mr. Williamson to resume her personal services on Thursday morning, and refused. Whether the conditions existed necessary to constitute Mr. Williamson, legally, a principal of this school, or not, he was actually acting in that capacity with the sanction of the directors, and this was known to Miss Hudson, and after he insisted that Miss Hudson should resume her work, she had no ground to assume an acquiescence of the directors in her course. When called upon on Friday to explain her absence, she does not justify on the ground of any supposed consent of the directors, but in substance asserts in herself a right, under her contract, to do her duty by proxy, if the proxy be fully competent. She does not say, Mr. Williamson consented to my absence, or the directors consented, or I had reason to believe they approved, for Mr. Williamson said so, but she places her defense upon the ground that her substitute was in every way competent and fit as such, and quotes Mr. Williamson to. prove it, and assumes that in such case she has a right to make the substitution. This position can not be sustained for a moment. Her conduct under the circumstances fully warranted the directors in discharging her. There is no contradiction in the proofs on any material fact. She denies that Williamson mentioned, expressly, the directors as authority for insisting on Thursday morning that she should attend to her duties in person. This is of no importance. Ho one can doubt, after reading the whole of the proofs, that she understood it as a demand from the directors, for, whether legally or illegally, Williamson was in charge of the whole school at the request of the directors. It was not necessary that she should have an express request from the directors, in order to make it her duty to attend in person. Her contract of employmenti imposed that duty on her. She failed to do so, and she failed to show any facts excusing the act of deserting her post. This was abundant ground for her removal. The judgment must be reversed, and the cause remanded. Judgment reversed.